1    JOHN T. MULLAN (SBN: 221149)
     Email: jtm@rezlaw.com
2    MICHELLE G. LEE (SBN: 266167)
     Email: mgl@rezlaw.com
3    MEGHAN F. LOISEL (SBN: 291400)
     Email: mfl@rezlaw.com
4    RUDY, EXELROD, ZIEFF & LOWE, L.L.P.
     351 California Street, Suite 700
5    San Francisco, CA 94104
     Telephone: (415) 434-9800
6    Facsimile: (415) 434-0513
7
     JAMES M. FINBERG (SBN 114850)
8    jfinberg@altber.com
     EILEEN B. GOLDSMITH (SBN 218029)
9    egoldsmith@altber.com
     MEREDITH A. JOHNSON (SBN 291018)
10   mjohnson@altber.com
     ALTSHULER BERZON L.L.P.
11   177 Post Street, Suite 300
     San Francisco, California 94108
12   Telephone: (415) 421-7151
     Facsimile: (415) 362-8064
13
     Attorneys for Plaintiff DAVID MCDONALD,
14   and the Class

15                             UNITED STATES DISTRICT COURT
16               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
17   DAVID MCDONALD, on behalf of himself and      Case No. CV 4:17-cv-04915-HSG
     all others similarly situated,
18                                                 JUDGMENT
                  Plaintiff,
19
           vs.
20
     CP OPCO, LLC, dba CLASSIC PARTY
21   RENTALS; INSPERITY PEO SERVICES, L.P.;
     APOLLO GLOBAL MANAGEMENT, LLC;
22   APOLLO CENTRE STREET PARTNERSHIP,
     L.P.; APOLLO FRANKLIN PARTNERSHIP,
23   L.P.; APOLLO CREDIT OPPORTUNITY FUND
                                                   Date:    May 9, 2019
     III AIV I LP; APOLLO SK STRATEGIC
24   INVESTMENTS, L.P.; APOLLO SPECIAL             Time:    2:00 p.m.
     OPPORTUNITIES MANAGED ACCOUNT,                Ctrm.:   2, 4th Floor
25                                                 Judge:   Hon. Haywood S. Gilliam, Jr.
     L.P.; APOLLO ZEUS STRATEGIC
26   INVESTMENTS, L.P.; and DOES 1-20
                                                   Trial Date: June 24, 2019
27                Defendants                     / Complaint Filed: August 23, 2017

28


                                               JUDGMENT
                                                                      CASE NO. 4:17-CV-04915-HSG
 1          The Court having granted Final Approval of the Parties Settlement in this case, the case is
 2   hereby DISMISSED WITH PREJUDICE, with each Party to bear his/its own costs, except as set
 3   forth in the Settlement approved by the Court, with this Court retaining exclusive jurisdiction to
 4   enforce the Settlement Agreement, including over disbursement of the Settlement Funds. This is
 5   a Final Judgment. The Clerk of the Court shall close this case.
 6          IT IS SO ORDERED.
 7

 8   DATED: May 13, 2019
                                                      Honorable Haywood S. Gilliam, Jr.
 9                                                    United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
                                                 JUDGMENT
                                                                          CASE NO. 4:17-CV-04915-HSG
